Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0000001
                                                       08-MAR-2013
                                                       02:44 PM


                         SCPW-13-0000001

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                               vs.

     TOMMY LIU of the Department of Public Safety for the
   State of Hawai#i, Inmate Grievance Specialist, Respondent.


                       ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s

motion for reconsideration of the February 19, 2013 order denying

his petition for a writ of mandamus, which was electronically

filed by the appellate clerk on February 28, 2013,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, March 8, 2013.

                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack